DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9, 11-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dairoku (US Patent No. 7,622,535) in view of Savich et al. (US 2008/0051494), OR Maki (US 2011/0309032). 
Regarding claims 1, 5, 13, and 17, Dairoku discloses a method of forming a continuous strand polymer (1:7-1:11) comprising: (a) providing a monomer mixture comprising water (3:34), polymerizable unsaturated acid group containing monomer (3:34; 4:53-5:4), crosslinker (3:35), and initiator (3:35);
(b) transporting the mixture into a continuous polymerization device (10) (e.g., Figs. 8-9) which is a “confining means” as it has sides (150) and a ceiling (160) (8:10-8:25) at a charging port (110) (7:49) (Figs. 8-9) or tube (as in claims 5 and 17), but is not a continuous tube or trough as amended in claims 1/13 as further outlined below; 
(c) initiating polymerization in one continuous step [using one or more irradiation units (170, 180)] (14:52-14:57) and 
(d) emitting the continuous strand polymer from the confining means with an initial cross-sectional diameter of at least 0.1 mm (or ‘0.49 cm’ as described in Example 1 which is 4.9 mm, 17:24) immediately prior to exiting the continuous polymerization device as a superabsorbent polymer. The 4.9 mm or 0.49 cm of Example 1 above meets the size limitation of the claimed invention in claims 1 and 13.
Dairoku does not explicitly disclose that the confining means is a continuous tube or trough as recited in claims 1/13 as amended. However, Savich discloses a similar method, in that Savich also produces “superabsorbent polymers” and does so in a “confining means” (extruder 222) which would be a continuous tube or trough that would cause a monomer mixture (polymerization dough) added to the extruder to polymerize as it moves through the extruder (Savich, par. 0020, 0022, 0049-0052) and confining the monomer in a direction as claimed. One of ordinary skill in the art would have found it obvious to use Savich’s extruder in the process of Dairoku above because both disclosures are concerned with superabsorbent polymers and thus, the techniques of Savich would have been apparently useful to the disclosure of Dairoku above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that Dairoku uses an extruder as in Savich as is recited in the claim limitation as amended.  
Additionally or alternatively to Savich above, Maki discloses, as additionally in claim 8 below, a UV-light transmitting (Maki, par. 0047 describes a tube with one layer of UV-transmitting material and par. 0048 discusses elastomeric materials), which is considered to be equivalent to the element recited in the claims, as illustrated in Fig.1 showing a portion of a tube that would meet the structural limitations of claims 1/13. 
Dairoku discloses a “base” process that pumps mixture from one location into a confining means prior to its emission/extrusion, while Maki discloses an “improvement” here of a UV-penetrable elastic material which would allow the UV light used to cause the 
Regarding claims 2 and 14, Dairoku/Savich or Dairoku/Maki further discloses the monomer mixture with an acrylic acid (Dairoku, Example 1, 17:10) and solid content of within the claimed 30-60% range for monomers.  
Regarding claims 3 and 15, Dairoku/Savich or Dairoku/Maki further discloses that the polymerization is initiated with UV light (170) radiation, which is known to have a wavelength within the claimed range of between 300 and 500 nm, meeting the claims. 
Regarding claims 9 and 21, Dairoku/Savich or Dairoku/Maki discloses the subject matter of claims 1/13 and further discloses that the polymer moves at 400 cm/min (Dairoku, 17:21) and thus, the residence time is inherently 1 minute in the example of Dairoku, Fig. 9.  
Regarding claims 11 and 20, Dairoku/Savich or Dairoku/Maki discloses the subject matter of claims 1 and 13, and further discloses that the full monomer is polymerized as it passes through the device (Dairoku, 9:39-9:45), leaving only a small amount (Table 1) of residual monomers, such that it is inherent, or in the alternative, would have been obvious to one of ordinary skill in the art that 20-100% of the mixture is polymerized, as is claimed. 
Regarding claims 12 and 22, Dairoku/Savich or Dairoku/Maki further discloses cutting the polymer (into pellets) (Dairoku, 16:24-16:43) of between 300-600 microns after polymerization. 
Additionally, regarding the particle sizes, when the prior art discloses a range that overlaps with the prior art, a prima facie case of obviousness exists. The 300-600 micron range overlaps with the claimed range of 150-850 microns, and so therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particles in size such that they fall into a range of sizes as claimed.  
Claims 4, 6-7, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dairoku (US Patent No. 7,622,535) in view of Savich (US 2008/0051494) OR Maki (US 2011/0309032) as applied to claim 1 above, and further in view of Dairoku (US 2004/0183235), hereinafter Dairoku (2004).
Regarding claims 4 and 16, Dairoku (‘535)/Savich or Dairoku(‘535)/Maki above, discloses the subject matter of claims 1 and 13 respectively, but does not explicitly disclose the viscosity of the mixture. 
However, Dairoku (2004) further discloses (in Example 2, with the same composition as Example 1) that the viscosity is 2000 mPa*s, which is the same value as 2000 cP, which falls within the claimed range (Dairoku, par. 0086). However, Dairoku (2004) discloses that this value is obtained by using a Brookfield viscosity meter, and is silent as to the exact mode of testing. Dairoku (2004) discloses similar monomer mixtures to that of the later (‘535) Dairoku. Furthermore, Dairoku (‘535) discusses optimizing the “expansion” of the material within the confined space (8:50-9:5) or foaming during polymerization, and discusses a ratio as to scale up or down the size of the device (11:23-14:7 discusses the algorithm in full, with three separate 
Additionally, because the viscosity of the mixture is a physical property inherent at a given temperature, and can be measured in a variety of ways, and additionally, with international testing standards being well known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to specify that the viscosity is measured using an international “ISTM” standard as claimed.  
Regarding claims 6-7, 10, and 19, Dairoku (‘535)/Savich or Dairoku/Maki does not explicitly disclose the circular cross section. 
However, Dairoku (2004) discloses emitting the mixture product from a tip of a nozzle (par. 0085; 0093), where the strand has a 0.8 mm diameter (par. 0085), and is in a “string” shape, which is cylindrical, demonstrating that the confining means would have a circular cross section (as in claims 6-7). Additionally, with respect to claims 7, 10, and 19, although this example states that the nozzle (“narrow channel”) has a 11.0 mm diameter (par. 0085), in par. 0093, the nozzle is disclosed as 1.0 mm in diameter and the composition of the mixture comprises the same components as in Example 1, par. 0085 – all from Dairoku 2004).
 It has been held that changes in shape or size support a case of prima facie obviousness. Therefore, in order to scale up or change the size of the strand of polymer being emitted from the . 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dairoku (US Patent No. 7,622,355) in view of Savich (US 2008/0051494) as applied to claims 1/13 above, and further in view of Maki (US 2011/0309032).
Regarding claims 8 and 18, Dairoku/Savich discloses the subject matter of claims 1 and 13 as discussed above, but does not explicitly disclose that the confining means is an elastic tube that is penetrable by UV radiation. 
However, Maki discloses a UV-light transmitting (Maki, par. 0047 describes a tube with one layer of UV-transmitting material and par. 0048 discusses elastomeric materials), which is considered to be equivalent to the element recited in the claims. 
Dairoku/Savich discloses a “base” process that pumps mixture from one location into a confining means prior to its emission/extrusion, while Maki discloses an “improvement” here of a UV-penetrable elastic material which would allow the UV light used to cause the polymerization/curing to penetrate the tube and cause the mixture to desirably polymerize just prior to its emission and into the confining means of Dairoku/Savich above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to further specify that radiation can penetrate into the material used to confine the polymer in order to polymerize it more readily.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As Applicant’s specification contains no drawings, the applied art above is now considered more likely than not to meet the claim limitation as drafted. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742